PDATT, District Judge.
There is a pertinent reason why the court should proceed with abundant caution in passing upon the exceptions to the complainant’s bill, and this, briefly stated, is that reason: Whatever shall be stricken out will have passed away from the contention absolutely until remedial action shall be invoked and granted. To place the case where the latter course becomes a possibility would produce an awkward, unnatural, unwieldy, and unwise situation. The court is naturally inclined to commit its intelligence and its conscience to some extent to the conclusions reached by the special master; but as the present incumbent was not responsible for the reference, and as such reference can only appear unnecessary, it may be well to approach the matter unhampered so far as possible by advice.
The master finds (i) that it was proper to allege that the late George F. Gilman carried on the tea business “in copartnership with one George H. Hartford,” and (2) that it was improper to allege that such copartnership business became extremely profitable and the good will of great value. I agree with his first conclusion, and disagree with his second. Exceptions 1 and 2 are overruled.
He finds (3) that it was proper to spread on the record the picture of Mr. Gilman’s troubles with relatives, and (4) that such troubles led to an estrangement. I agree with the master, and exceptions 3 and 4 are overruled.
He finds (5) that it was improper to allege that the said Gilman made no will. I cannot agree with him. The allegation is in the highest degree essential to the symmetrical construction of the plaintiff’s contention. Having alleged that George F. Gilman had adopted the complainant as his daughter, and had promised to give her all his property in return for her services rendered, the demand for a specific performance would be of too fragile a nature to warrant bothering this or any other tribunal if he had made a will thereafter. It is equally clear that, if he had made one conforming to his promise, the way of relief would have been evident. The allegation is not absolutely impertinent and immaterial, and in such a case the rule demands that it be retained. Exception No. 5 is overruled.
He finds (6) it was pertinent to allege that New York administrators were appointed. Exception No. 6 is overruled.
He finds (7) that it was impertinent to allege that the relatives object to the appointment of the trust company as Connecticut administrator, and have appealed, or threatened and intend to appeal, from the decision of the probate court, and (8) also impertinent to allege that the complainant had no notice of the proceedings in the probate court aforesaid. At the present time, the relatives have either appealed, or they have not. If an appeal has been taken, and has either been disposed of or is pending, the complainant may state the fact. She *170should erase what she claims the relatives threaten to do. She may also state the fact that the proceedings were without notice to her, if that be the fact. Exception No. 7 is modified. Exception No. 8 is overruled.
He finds, as to exceptions 9 and xo, that it is impertinent to allege how the tea stores became valuable, and how interference with them in the manner proposed will destroy that value. I agree with the master. Exceptions 9 and 10 are sustained.
He finds that the allegations of the thirteenth and fourteenth paragraphs (under exceptions 11 and 12) are impertinent. Exception 11 relates to paragraph 13. Complainant in effect says that she is trying to collect certain checks and drafts which Mr. Gilman gave her for value, and that the administrators object and propose to contest. I agree with the master. Exception 11 is sustained. Exception 12 refers to paragraph 14. It is therein alleged that disputes have arisen between relatives of the half blood and relatives of the whole blood, and that the expense and delay resulting therefrom would be avoided, if this contention results in the complainant’s favor. I cannot, agree with the master that this is impertinent from every point of view. Nor do I agree with the complainant that the facts should be stated so minutely. The complainant is entitled to state the general fact that much expense, trouble, and delay is likely to follow the present condition of affairs; but she must confine herself, both in statement and proof, to the general situation. It is clearly incompetent to follow out lines which might lead to interminable confusion. Exception 12 is modified.
Exception 13 relates, to fifteenth paragraph, and the master thinks the paragraph should remain. It alleges in brief that the relatives are so scattered and the property'so widely distributed that it is impossible for the complainant to join all the parties referred to, but that she intends to institute another action in New York, endeavoring thereby to restrain them from interfering with the property and with the tea business especially, so that in the end the title to the Gilman estate can be settled in this action. Say what one may of these allegations, they are not serious or harmful to the respondents. If complainant has followed up- her intention, there is no reason why this court should be kept in ignorance thereof. If she has not done so, the respondents can easily show the futility of the intention. I agree with the master, and exception 13 is overruled.
As to the cost of the reference: The order was passed May 27, 1901, and purports to have been based upon the motion of both parties. In the final outcome the balance of advantage appears to have accrued to the complainant, and yet in some respects the contention of the respondents has been sustained. The master has waited painfully long for his modest demand. Let the complainant pay one-fourth and respondents three-fourths of the master’s charges; the amounts expended to abide the judgment of the court on the merits.